11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Juan Espinoza,                        * Original Proceeding

No. 11-19-00368-CV                          * January 9, 2020

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected Juan Espinoza’s motion for stay and motion for
temporary relief and concludes that the motion should be denied and that this cause
should be dismissed. Therefore, in accordance with this court’s opinion, this
proceeding is dismissed.